—In an action, inter alia, seeking rescission of a deed to real property, the defendant appeals from so much of an order of the Supreme Court, Kings County (Feinberg, J.), dated August 8, 1994, as denied his motion pursuant to CPLR 325 (b) to remove the action from the Civil Court of the City of New York, Kings County, to the Supreme Court, Kings County.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Feinberg at the Supreme Court. Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.